NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                    No. 11-3984
                                 ________________

                          UNITED STATES OF AMERICA

                                           v.

                                    ERVIS GJONI,

                                            Appellant
                                 ________________

                     Appeal from the United States District Court
                            for the District of New Jersey
                    (D.C. Criminal Action No. 2-11-cr-00182-001)
                      District Judge: Honorable Jose L. Linares
                                 ________________

                     Submitted Under Third Circuit LAR 34.1(a)
                                  April 19, 2013

            Before: AMBRO, HARDIMAN, and COWEN, Circuit Judges

                            (Opinion filed: April 19, 2013)

                                 ________________

                                     OPINION
                                 ________________

AMBRO, Circuit Judge

      Ervis Gjoni pled guilty to conspiracy to distribute methylenedioxy-

methamphetamine (MDMA), more commonly known as Ecstasy, in violation of 21

U.S.C. §§ 841(a)(1) and 846. He was sentenced to 36 months‟ imprisonment, a ten-
month downward variance from the bottom of the applicable Sentencing Guidelines

range of 46 to 57 months. Gjoni nonetheless challenges the reasonableness of his

sentence.1

       We review sentences for both procedural and substantive unreasonableness,

applying an abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007);

United States v. Tomko, 562 F.3d 558, 567 (3d Cir. 2009) (en banc). District courts must

follow a three-step sentencing process: (1) calculate the applicable Sentencing Guidelines

range; (2) formally rule on any departure motions; and (3) exercise their discretion by

considering the relevant 18 U.S.C. § 3553(a) factors. United States v. Gunter, 462 F.3d
237, 247 (3d Cir. 2006). “We will affirm a procedurally sound sentence as substantively

reasonable „unless no reasonable sentencing court would have imposed the same sentence

on that particular defendant for the reasons the [D]istrict [C]ourt provided.‟” United

States v. Friedman, 658 F.3d 342, 360 (3d Cir. 2011) (quoting Tomko, 562 F.3d at 568).

       There is no allegation of procedural unreasonableness in this case. The District

Court followed all three steps and considered Gjoni‟s age, employment, enrollment in

1
  The District Court exercised jurisdiction under 18 U.S.C. § 3231. We have appellate
jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291. Gjoni also argues that
he should have been granted a downward departure under U.S.S.G § 5K2.20 because his
criminal behavior was “aberrant.” Unless the District Court committed legal error by
failing to understand its authority to grant a downward departure, “[w]e do not have
jurisdiction to review” its discretionary decision not to depart. United States v. Jones,
566 F.3d 353, 367 (3d Cir. 2009) (quotation omitted). Thus we dismiss this argument for
lack of appellate jurisdiction, but note that, if we had jurisdiction, we would have
affirmed the District Court. Gjoni engaged in multiple drug transactions over several
days, and the Court did not err by denying a departure that is available only when “the
defendant committed a single criminal occurrence or single criminal transaction that (1)
was committed without significant planning; [and] (2) was of limited duration.” U.S.S.G.
§ 5K2.20(b).
                                             2
college, and limited criminal activities. In this context, we cannot conclude that Gjoni‟s

below-Guidelines sentence was substantively unreasonable, and thus affirm his sentence.




                                             3